Citation Nr: 1228310	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  10-13 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable evaluation for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation.  The Veteran perfected an appeal of the initial rating assigned to the Board.  

In an April 2011 decision, the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2012, the Court issued a memorandum decision, vacated the Board's decision, and remanded the matter to the Board for further proceedings consistent with its decision.  The case was subsequently returned to the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In the memorandum decision, the Court recognized that the Veteran underwent a VA audiological examination in February 2008 at which time the Veteran demonstrated hearing loss but amplification was not considered medically necessary.  The Veteran then underwent a fee-basis VA Compensation and Pension examination by QTC Medical Services in September 2008 which formed the basis for service connection for bilateral hearing loss and assignment of the initial noncompensable evaluation.  Thereafter, the Court recognized that in a July 2009 notice of disagreement, the Veteran reported that he received a hearing aid that "helped very much" and that in a February 2011 written submission, the Veteran [through his representative] contended that his condition had worsened and he requested a new VA examination.  The Court found that while VA argued that the Veteran failed to assert sufficiently a worsening of his condition, there was no requirement that the submissions or statement contain any specific language.  The Court maintained that the Veteran's statements reflected that his condition had materially changed since his September 2008 examination and were sufficient to trigger VA's duty to provide a new medical examination in accordance with Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("[W]here the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination. "); Olson v. Principi, 3 Vet. App. 480, 482 (1992) ("Where the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.").  Given the Court's findings, the Board will afford the Veteran another VA audiological examination.

In addition, the record reflects that the most recent VA treatment records are dated in March 2008.  Updated VA treatment records pertaining to any treatment the Veteran received for his hearing loss should be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain records from appropriate VA facilities, including the Atlanta VAMC and Smyrna CBOC, dating since March 2008 pertaining to any treatment the Veteran received for his bilateral hearing loss.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of such inability to obtain records must comply with 38 C.F.R. § 3.159(e).   

2.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his bilateral hearing loss.  The claims file must be made available to and be reviewed by the examiner, and the examination report must reflect that such review was done.  All indicated evaluations, studies, and tests--including audiometric and speech recognition testing (utilizing the Maryland CNC word list)--should be conducted.  The examiner must also fully describe the functional effects caused by the Veteran's hearing disability.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



